DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on 9/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear when applicant refers to “the cavity” whether this refers to the cavity in the first mold or the 2nd mold. 
Unclear whether “internal cavity” and “interior cavity” refer to the same cavity. 
Unclear whether “around a periphery of the interior cavity” means surrounding the periphery or near the periphery. For purposes of examination it was assumed this mean near.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US 2006/0260176) in view of Kluge (US 4437257).
As to claim 1, Yeung teaches a method of forming a fishing lure [Abstract], comprising: a premolded insert (38) shaped to mimic the head shape of bait with a hook and eyeloop embedded in the head insert [Fig 4A, 0029] providing a second mold (40) [0031], the second mold having a cavity (42) dimensioned to surround the lure body in a spaced apart relation so that a protective shell composition can encapsulate the lure body [0031-0033], suspending the lure body in the cavity by the eye loops (32, 34) outside the cavity[Fig 4B]; and forming a protective shell within the cavity to encapsulate the lure body [0031-0033, Fig 4C ]. Yeung does not explicitly state providing a first mold, the first mold having an internal cavity dimensioned to mimic a shape of a bait, the first mold having a post extending from a face of the first mold around a periphery of the interior cavity; placing an eye loop of a through wire on the post so that the through wire is suspended within the interior cavity; forming a lure body about the through wire; the second mold having a suspension post protruding from a face of the second mold outside the cavity.
Kluge teaches a method of making a lure body [Abstract] wherein a first mold having posts (the area of the mold that is raised in the center of grooves 42, 43, 44) and an internal cavity dimensioned to mimic a shape of bait, placing the eyelet around the posts to suspend the wire in the cavity and embed the throughwire, forming a lure body about the through wire [Fig 7-10, col 3 line 5-col 4 line 5, claim 1, 8, 11, Abstract]. The mold halves are brought together [Fig 6. Col 4 line 5-11] and the cavities are mirror images of each other [Fig 11]. This allows for easy attachment of hooks on the eyelets [col 1 line 42-45, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Yeung and made the premolded insert head shape by having the first mold having an internal cavity dimensioned to mimic a shape of a bait, the first mold having a post extending from a face of the first mold around a periphery of the interior cavity; forming a lure body about the through wire; placing an eye loop of a through wire on a post in both the first and 2nd mold to suspend the wire/insert being embedded, as suggested by Kluge, in order to form a lure body with embedded through wire to easily attach hooks. 
As to claim 2, Yeung teaches applying a decorative layer to the lure body [0033].  
As to claim 3, Yeung teaches the decorative layer carries visual indicia to mimic the bait [0033].  
As to claim 4, Yeung does not explicitly state joining a first half of the first mold with a second half of the first mold, the second half of the first mold having a corresponding internal cavity corresponding to the interior cavity.  
Kluge teaches a method of making a lure body [Abstract] wherein a first mold having posts (the area of the mold that is raised in the center of grooves 42, 43, 44) and an internal cavity dimensioned to mimic a shape of bait, placing the eyelet around the posts to suspend the wire in the cavity and embed the throughwire, forming a lure body about the through wire [Fig 7-10, col 3 line 5-col 4 line 5, claim 1, 8, 11, Abstract]. The mold halves are brought together [Fig 6. Col 4 line 5-11] and the cavities are mirror images of each other [Fig 11]. This allows for easy attachment of hooks on the eyelets [col 1 line 42-45, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Yeung and included joining a first half of the first mold with a second half of the first mold, the second half of the first mold having a corresponding internal cavity corresponding to the interior cavity, as suggested by Kluge, in order to form a lure body with embedded through wire to easily attach hooks. 
As to claim 5, Yeung does not explicitly state the corresponding internal cavity is a mirror image of the internal cavity.  
Kluge teaches a method of making a lure body [Abstract] wherein a first mold having posts (the area of the mold that is raised in the center of grooves 42, 43, 44) and an internal cavity dimensioned to mimic a shape of bait, placing the eyelet around the posts to suspend the wire in the cavity and embed the throughwire, forming a lure body about the through wire [Fig 7-10, col 3 line 5-col 4 line 5, claim 1, 8, 11, Abstract]. The mold halves are brought together [Fig 6. Col 4 line 5-11] and the cavities are mirror images of each other [Fig 11]. This allows for easy attachment of hooks on the eyelets [col 1 line 42-45, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Yeung and had the corresponding internal cavity be a mirror image of the internal cavity, as suggested by Kluge, in order to form a lure body with embedded through wire to easily attach hooks.
As to claim 6, Yeung teaches the injecting the protective shell composition through a channel (50) extending between an exterior of the second mold and the cavity [0032, Fig 4].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742